[Cite as In re Ezeh, 2022-Ohio-4033.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 IN RE: NDUBUISI EZEH                         :   APPEAL NOS. C-220081
                                                              C-220084
                                              :   TRIAL NO. MI2022000044

                                              :

                                              :         O P I N I O N.




Appeals From: Hamilton County Court of Common Pleas, Probate Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 14, 2022




Faulkner & Tepe, L.L.P., and A. Norman Aubin, for Petitioner-Appellee,

Michael J. Trapp, for Respondent-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

        {¶1}     Respondent-appellant Ndubuisi Ezeh appeals the Hamilton County

Court of Common Pleas, Probate Division’s judgment declaring Ezeh to be a mentally-

ill person subject to court-ordered treatment under R.C. 5122.01,1 and that the least

restrictive setting for his treatment was Summit Behavioral Healthcare (“Summit”).

We affirm the probate court’s judgment.

                                I.      Facts and Procedure

               Ezeh underwent a competency evaluation in a criminal matter

        {¶1}     In October 2021, Ezeh was charged with four counts of aggravated

menacing and one count of criminal trespassing in the case numbered 21CRB-18033

(A)-(E).2 The trial court found that Ezeh was incompetent to stand trial and ordered

Ezeh to Summit to attempt to restore him to competency.

        {¶2}     In January 2022, the trial court determined that Ezeh would not be

restored to competency and referred Ezeh to the probate court. Later in January 2022,

Dr. Vanessa Doyle filed an affidavit of mental illness and an application for emergency

admission under R.C. 5122.01 on behalf of Summit in the probate court, averring that

Ezeh had been found nonrestorable in the cases numbered 21CRB-18033 (A)-(E) and

that Ezeh would not take his medication voluntarily.




1A previous version of the statute used the term “mentally ill person subject to hospitalization by
court order.” The current version of the statute (in effect at the time of the hearings) removes
“hospitalization” from most of the statute. Instead, the statute involves whether a person is subject
to court-ordered treatment.
2 Ezeh was previously found to be incompetent to stand trial and unrestorable in the cases

numbered 21CRB-16688; C-21-CRB-14727; 21CRB-14804 in September 2021.
                                                 2
                        OHIO FIRST DISTRICT COURT OF APPEALS



        Probate court determined that Ezeh had a mental illness and was subject to

                                            treatment

          {¶3}    A probate court magistrate held an initial hearing on a motion for forced

medication. Dr. Cyma Khalily, a psychiatrist, testified as the independent evaluator

appointed by the court. Khalily explained that Ezeh was referred to Summit to restore

competency and he presented with a substantial thought-and-mood disorder. She

provided examples of Ezeh’s behavior where he had exhibited irrational, unrealistic

thought processes and erratic moods, and an inability to take responsibility “for

himself for his behaviors.”

          {¶4}    Khalily testified that Ezeh had been hospitalized multiple times and

repeatedly threatened Summit staff and patients. Ezeh was refusing to engage in

treatment and to voluntarily take his medication. As a result, multiple doctors treated

Ezeh over the course of his hospitalization. Summit administered emergency

medication on one occasion. Ezeh’s violent behavior was “getting to an extreme.”

          {¶5}    Ezeh testified in the hearing on his behalf. He requested to continue the

hearing as to the issue of forced medication.

          {¶6}    The magistrate determined by clear and convincing evidence that Ezeh

had a mental illness, finding that Ezeh had a substantial disorder of thought and mood,

“which grossly impairs his ability to recognize reality or meet the ordinary demands of

life.” The magistrate found that treatment at Summit was the least restrictive setting.

          {¶7}    Ezeh objected to the magistrate’s finding that Ezeh was a mentally-ill

person through counsel. The trial court overruled the objections and ordered that Ezeh

be treated at Summit and forcibly medicated.3


3   Ehez does not appeal the forced-medication portion of the judgment.
                                                 3
                         OHIO FIRST DISTRICT COURT OF APPEALS



                                    II.     Law and Analysis

          {¶8}     On appeal, Ezeh argues that the probate court’s judgment was not

supported by competent, credible evidence.

                                             A. Mootness

          {¶9}     As an initial matter, we must determine whether Ezeh’s appeal is moot

because Summit released him in April 2022.4 Ezeh raised the mootness question based

on his release from Summit and this court’s decision in In re N.E., 1st Dist. Hamilton

No. C-210181, 2022-Ohio-1184, which affirmed a trial court order finding that Ezeh

was mentally ill and subject to court-ordered treatment.

          {¶10} Because mootness is a matter of subject-matter jurisdiction, a court

cannot maintain jurisdiction over a moot controversy. McQueen v. Dohoney, 1st Dist.

Hamilton No. C-130196, 2013-Ohio-2424, ¶ 13. An appeal is moot if the issues

presented no are longer live or the parties lack a legally cognizable interest in the

outcome, rendering it impossible for the court to grant any relief. (Citations omitted.)

Andrew v. Dennis, 1st Dist. Hamilton No. C-210638, 2022-Ohio-2567, ¶ 7. A reviewing

court may consider evidence outside of the record to determine whether a case is moot.

Id.

          {¶11} This court may entertain Ehez’s appeal. Ezeh, after his release from

Summit, continued to be subject to court-ordered outpatient treatment with the

Greater Cincinnati Behavioral Health Center. Ezeh is still subject to court-ordered

treatment based on the same mental-illness affidavit that subjected him to treatment

at Summit. Accordingly, Ezeh’s appeal is not moot.

                         B. Clear and convincing evidence supports
                              the probate court’s judgment

4   Neither party has filed a motion to dismiss the appeal.
                                                   4
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶12} Ezeh argues in his sole assignment of error that the trial court’s finding

that he is a mentally-ill person subject to treatment by court order under R.C. 5122.01

is not supported by competent, credible evidence. This court’s review entails

examining the record and determining whether the trial court had sufficient evidence

to satisfy the clear-and-convincing-evidence standard. State v. McNichols, 2020-

Ohio-2705, 154 N.E.3d 125, ¶ 13 (4th Dist.).

       {¶13} R.C. 5122.01(A) defines “mental illness” as “a substantial disorder of

thought, mood, perception, orientation, or memory that grossly impairs judgment,

behavior, capacity to recognize reality, or ability to meet the ordinary demands of life.”

Because this definition is statutory, people may be adjudicated as mentally ill

regardless of whether their conditions meet the clinical definition of mental illness.

State v. Sullivan, 90 Ohio St.3d 502, 510, 739 N.E.2d 788 (2001), fn. 4.

       {¶14} When a mentally-ill person poses a risk of harm to self or others,

involuntary treatment protects society and provides help for the illness. But “the state

nonetheless must meet a heavy burden to show that the individual in fact suffers from

a mental illness and must be confined in order to treat the illness.” Id., quoting In re

T.B., 10th Dist. Franklin No. 06AP-769, 2006-Ohio-4789, ¶ 8.

       {¶15} Courts must consider a three-prong test for an involuntary

commitment, and each part must be met by clear and convincing evidence. In re K.W.,

10th Dist. Franklin No. 06AP-943, 2007-Ohio-699, ¶ 9-18. First, there must be a

substantial disorder of thought, mood, perception, orientation, or memory. Id.; R.C.

5122.01(A). Second, that disorder must grossly impair judgment, behavior, the

capacity to recognize reality, or the ability to meet the ordinary demands of life. In re


                                            5
                     OHIO FIRST DISTRICT COURT OF APPEALS



T.B. at ¶ 9; R.C. 5122.01(A). Third, the evidence must support involuntary treatment

under one or more of the bases provided in R.C. 5122.01(B). In re K.W. at ¶ 15-16.

       {¶16} R.C. 5122.01(B) provides that a “[m]entally ill person subject to court

order” means a mentally-ill person who, because of that illness, (1) is at substantial

risk of physical harm to self; (2) is at substantial risk of physical harm to others; (3) is

at substantial and immediate risk of serious physical impairment or injury to self

because the person is unable to provide for the person’s basic physical needs; (4)

exhibits behavior creating a grave and imminent risk to the substantial rights of others

or the person; or (5) would benefit from treatment because of the inability to safely

survive, a history of lack of compliance with treatment, is unlikely to participate in

treatment, or to prevent deterioration that would likely cause substantial risk of

serious harm to self or others.

       {¶17} The state must present evidence of more than just unusual or

abnormal behavior to justify court-ordered treatment. For example, an individual

suffering from a delusional disorder that grossly impaired her judgment, preventing

her from meeting her basic needs, was subject to involuntary treatment. Franklin Cty.

ADAMH Bd. v. D.F., 10th Dist. Franklin No. 06AP-609, 2006-Ohio-4786, ¶ 9-10. And

evidence of paranoia and eccentric behavior combined with a dysfunctional family was

sufficient to order treatment. In re Mental Illness of Thomas, 108 Ohio App.3d 697,

700-702, 671 N.E.2d 616 (1996). But conduct that is merely “bothersome or annoying”

is insufficient to order involuntary treatment. In re Slabaugh, 16 Ohio App.3d 255,

257, 475 N.E.2d 497 (10th Dist.1984).

       {¶18} Here, the trial court found Ezeh to be a mentally-ill person subject to

court-ordered treatment under R.C. 5122.01(B)(2), (3), and (4). We agree.

                                             6
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶19} The expert testimony presented clear and convincing evidence showing

that Ezeh was a mentally-ill person, who, because of his illness, represented a

substantial risk of physical harm to others under R.C. 5122.01(B)(2). Ezeh had been

threatening Summit staff and patients and refused to voluntarily engage in treatment

or take medication. Ezeh’s violent behavior was “getting to an extreme.” Ezeh became

disorderly and destructive due to his mental illness.

       {¶20} The state presented clear and convincing evidence that Ezeh had a

substantial mental disorder, the mental disorder grossly impaired his functioning, and

Ezeh was subject to court-ordered treatment because his behavior represented a

substantial risk of physical harm to others that satisfied R.C. 5122.01(B)(2).

       {¶21} Ezeh’s sole assignment of error is overruled.

                                 III.    Conclusion

       {¶22} Ezeh’s appeal is not moot. The record demonstrates that the probate

court’s judgment was based on competent, credible evidence. We affirm the probate

court’s judgment.


                                                                   Judgment affirmed.

MYERS, P.J., and BERGERON, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           7